Citation Nr: 0943250	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-18 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right wrist 
disability.

2.  Entitlement to service connection for a right wrist 
disability.

3.  Entitlement to service connection for obstructive sleep 
apnea.

4.  Entitlement to an evaluation in excess of 20 percent for 
right ankle degenerative joint disease.

5.  Entitlement to an evaluation in excess of 10 percent for 
left knee patellar chondritis with degenerative arthritis.

6.  Entitlement to an evaluation in excess of 10 percent for 
right knee patellar chondritis with degenerative arthritis.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from September 1966 to June 1970, and from August 1981 to 
August 1997.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Denver, Colorado, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits sought.

A temporary total disability evaluation was assigned for the 
right ankle disability from March 15, 2006 to July 1, 2006, 
for surgery requiring a period of convalescence under 
38 C.F.R. § 4.30.  The Veteran has not disputed the assigned 
dates for the temporary total period; the appeal considered 
here concerns the regular schedular evaluation assigned 
before and after the temporary total period.

Social Security disability was awarded in February 2009 
based, in part, on some of the Veteran's service-connected 
disabilities.  The veteran has alleged he is unable to 
maintain employment because he falls asleep at work.  He is 
claiming service connection for sleep apnea, which has not 
been service-connected.  Accordingly a claim for total 
disability based on unemployability is referred to the RO for 
appropriate action
.
The issues of service connection for a right wrist disability 
and obstructive sleep apnea are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a right wrist disability was 
denied in an unappealed November 1998 rating decision on the 
ground that no current disability was shown.

2.  Evidence received since November 1998 was not previously 
considered by agency decision makers, is not cumulative or 
redundant of evidence already of record, addresses an 
unestablished fact, and raises the reasonable possibility of 
substantiating the claim.

3.  Currently diagnosed right ankle disability is manifested 
by marked limitation of motion due to pain; there is no 
ankylosis.

4.  Currently diagnosed left knee disability is marked by 
limitation of motion to 125 degrees flexion, with full 
extension and no instability, subluxation, or locking; there 
is radiographic evidence of degenerative changes.

5.  Currently diagnosed right knee disability is marked by 
limitation of motion to 125 degrees flexion, with full 
extension and no instability, subluxation, or locking; there 
is radiographic evidence of degenerative changes.


CONCLUSIONS OF LAW

1.  The criteria to reopen a claim of service connection for 
a right wrist disability have been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  The criteria for an evaluation in excess of 20 percent 
for right ankle degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271 (2009).

3.  The criteria for an evaluation in excess of 10 percent 
for left knee patellar chondritis with degenerative arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2009).

4.  The criteria for an evaluation in excess of 10 percent 
for right knee patellar chondritis with degenerative 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

In light of the decision reopening the claim of service 
connection for a right wrist disability, no discussion of the 
duties to notify and assist is required with respect to that 
issue.  Assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless.

With regard to the remaining claims for increased evaluation, 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant with legally sufficient notice 
in March 2008 and June 2008 correspondence, subsequent to the 
initial adjudication.  While notice was not provided prior to 
the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a June 2009 
supplemental statement of the case, following the provision 
of notice.  The appellant has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

VA has obtained service treatment records, afforded the 
appellant physical examinations, obtained Social Security 
Administration records, and obtained medical opinions as to 
the etiology and severity of disabilities.  The appellant 
declined the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  New and Material Evidence

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  Rating actions from which an appeal is not timely 
perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

New evidence can be sufficient to reopen a claim if it can 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.   Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Service connection for a right wrist disability was most 
recently denied in a November 1998 rating decision based on a 
finding that no current disability was shown.  Since November 
1998, VA has received extensive VA treatment records.  May 
2006 EMG testing was abnormal, and the examiner suspected 
carpal tunnel syndrome.  On further testing carpal tunnel 
syndrome was excluded, as was ulnar neuropathy, but doctors 
could "not rule out [a] conduction block in the forearm 
segment of the median nerve."  Records reflect continued 
complaints of right wrist pain, and the recommended use of a 
brace, though no final diagnosis was determined.

These records did not exist and were not considered at the 
time of the November 1998 decision.  They clearly raise the 
reasonable possibility of a current diagnosis of a chronic 
right wrist disability and are considered new and material.  
Reopening of the claim of service connection for a right 
wrist disability is warranted.

III.  Evaluation of Service Connected Disabilities

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings."  Fenderson v. West, 
12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  


A.  Right Ankle Degenerative Joint Disease

The Veteran's right ankle disability is currently evaluated 
as 20 percent disabling under Code 5271.  This is the maximum 
schedular evaluation under that Diagnostic Code, which 
assigns a 20 percent evaluation for marked limitation of 
motion.  No higher schedular evaluation is available in the 
absence of ankylosis of the ankle joint.  Code 5270 provides 
a 30 percent evaluation for ankylosis in plantar flexion 
between 30 degrees and 40 degrees, or in dorsiflexion, 
between 0 degrees and 10 degrees.  A 40 percent evaluation is 
available for ankylosis in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.  

The Veteran argues that a higher evaluation is warranted due 
to pain on motion.  "Although I am able to move the ankle in 
whatever medical rotation terms stated, I do so with painful 
efforts."  The Schedule provides for consideration of 
additional functional impairment due to pain, weakness, 
fatigue, incoordination, and lack of endurance when assigning 
evaluations.  38 C.F.R. § 4.40, 4.45, 4.59; see DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, these provisions are 
not for consideration where, as in this case, the Veteran is 
in receipt of the highest rating based on limitation of 
motion and a higher rating requires ankylosis.  Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997).

The evidence of record does not demonstrate, nor does the 
Veteran allege, ankylosis of the right ankle.  VA 
examinations in January 2006 and March 2008, as well as VA 
treatment and surgical records through February 2009 firmly 
establish that the Veteran retains movement in the right 
ankle.  The Veteran himself stated that he is "able to move 
the ankle" in all planes.  In the absence of ankylosis, no 
higher schedular evaluation may be assigned.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service.  An extra-schedular 
evaluation is warranted where a service-connected disability 
presents an exceptional or unusual disability picture with 
marked interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of a veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  
Thun, 22 Vet. App. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating, otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate as the diagnostic 
criteria adequately address the severity and symptomatology 
of the Veteran's disabilities.  Moreover, higher schedular 
evaluations are available upon a showing of additional 
symptomatology.  The Veteran has not required hospitalization 
due to this service-connected disability, and marked 
interference with employment has not been shown.  Therefore, 
the Veteran's disability picture is contemplated by the 
rating schedule and no extraschedular referral is required. 

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for right 
ankle degenerative joint disease is not warranted.

B. Left and Right Knee Chondritis with Degenerative Arthritis

As the analysis for the left and right knees is substantially 
identical, they are discussed together.

At a January 2006 VA examination, the Veteran stated that he 
occasionally used braces for his knees, and he had flare-ups 
of symptoms once a week.  Pain increases to 9/10 during such 
episodes.  He reported pain and stiffness in the knee joints, 
but denied buckling.  He found stairs, walking more than two 
blocks, and squatting difficult.  No obvious deformities, 
swelling, or discoloration of the knees were noted on 
examination.  The Veteran reported some discomfort over the 
patella with palpation, and there was crepitus in both knees.  
Testing showed no laxity or subluxation.  Range of motion was 
from 0 to 140 in flexion, and to 0 degrees in extension.  
However, the examiner felt that an additional 15 degree 
limitation in flexion should be considered due to pain with 
use and on flare-up.  Repetitive movement caused no 
additional functional limitation.  The functional range of 
motion in flexion is therefore considered to be 0 to 125 
degrees.  X-rays of the right knee showed degenerative 
changes, though the left knee was normal.

At a March 2008 VA examination, the Veteran denied any 
swelling or locking of either knee.  Pain was rated an 8/10.  
His knees feel stiff if he sits for too long, or stands for 
an extended time.  At times he used a cane or neoprene sleeve 
brace.  He reported that in the past his knees felt like they 
were giving way, but he had never actually fallen.  Physical 
examination revealed no tenderness or effusion of the knee 
joints, and range of motion was from 0 to 125 degrees in 
flexion.  There was pain at the end of the movement on the 
right, but not on the left.  Crepitus was present 
bilaterally.  When squatting, the Veteran's movement was 
limited and he reported pain.  Flexion was then tested again, 
and improvement to 130 degrees of flexion was noted on the 
right.  The left was again to 125 degrees.  Repetitive motion 
testing caused additional pain in the right knee.  No 
additional functional impairment was noted, however.  X-rays 
showed degenerative changes of both the left and right knees.

VA treatment records for the entire appellate period 
demonstrate complaints of bilateral knee pain and functional 
limitations.  In October 2008, the Veteran underwent 
arthroscopic surgery to repair a tear of the medial meniscus 
of the right knee.  Prior to surgery, doctors reported that 
the joint was objectively stable, but painful.  Alignment, 
range of motion, and strength remained good, though some 
effusion was noted in the joint.  Treatment with injections 
was attempted, but proved unsuccessful.  After surgery, the 
Veteran continued to complain of pain and subjective 
instability.  He denied locking and had not noted any 
swelling.  In December 2008, range of motion of the right 
knee was from 0 to 130 degrees, with crepitus at full 
extension and tenderness to palpation.  There was no 
instability in the joint on objective testing.  The doctor 
opined that the complaints of pain were likely due to 
arthritis.  By February 2009, the Veteran reported 
improvement in his pain level.  The extensive and detailed 
findings in recent VA treatment records make further VA 
examination unnecessary.

Numerous Diagnostic Codes may potentially be applied for 
disabilities of the knee.  All have been considered.  There 
is no ankylosis to permit evaluation under Code 5256, nor is 
there any competent evidence of recurrent subluxation or 
instability under Code 5257.  The evidence does not show 
locking, pain or effusion associated with dislocated 
semilunar cartilage of either knee for evaluation under Code 
5258.  While a partial meniscectomy was performed on the 
right knee, the competent evidence of record attributes no 
current symptoms to the surgery; Code 5259 is not for 
application.  No limitation of motion in extension, even upon 
consideration of the DeLuca factors discussed above, is shown 
to permit evaluation under Code 5261.  Code 5262, for 
impairment of the tibia and fibula, is inapplicable in the 
absence of any fracture or damage to the bones of the leg, 
and there is no showing of hyperextension of the knee 
warranting evaluation under Code 5263 for genu recurvatum.  
38 C.F.R. § 4.71a.

The evidence of record does establish some limitation of 
motion in flexion, however, which is evaluated under Code 
5261.  Compensable evaluations from 10 percent to 50 percent 
are assigned for motion limited at various points to 45 
degrees or less.  38 C.F.R. § 4.71a.  At no time was flexion 
limited to less that 125 degrees, even upon consideration of 
additional functional impairment due to pain, weakness, 
fatigue, lack of endurance, or incoordination.  No 
compensable evaluation, and certainly no increased 
evaluation, is assignable under Code 5261, therefore.

The RO has correctly evaluated the Veteran under Code 5010 
for the degenerative arthritis with noncompensable limitation 
of motion for both knees.  Code 5010 instructs that the 
criteria listed at Code 5003 are to be applied.  Degenerative 
arthritis that is established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is some limitation of motion of the specific joint 
involved that is noncompensable (0 percent) under the 
appropriate diagnostic codes, Diagnostic Code 5003 provides a 
rating of 10 percent for each affected major joint or group 
of minor joints.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  No higher 
evaluation for individual joints is available under Code 
5003.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service.  An extra-schedular 
evaluation is warranted where a service-connected disability 
presents an exceptional or unusual disability picture with 
marked interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of a veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  
Thun, 22 Vet. App. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating, otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.  The Veteran has not required 
hospitalization due to these service-connected disabilities, 
and marked interference of employment due to the knee 
disabilities has not been shown.  Therefore, the Veteran's 
disability picture is contemplated by the rating schedule and 
no extraschedular referral is required. 

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and increased ratings for 
the left and right knee chondritis with degenerative 
arthritis are not warranted.


ORDER

New and material evidence has been received, and the claim 
for service connection for a right wrist disability is 
reopened.

An evaluation in excess of 20 percent for right ankle 
degenerative joint disease is denied.

An evaluation in excess of 10 percent for left knee patellar 
chondritis with degenerative arthritis is denied.

An evaluation in excess of 10 percent for right knee patellar 
chondritis with degenerative arthritis is denied.


REMAND

VA's duty to assist includes providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

VA examinations are required in connection with the Veteran's 
claims of service connection for a right wrist disability and 
obstructive sleep apnea.  

The competent lay and medical evidence of record establishes 
continuous complaints of and treatment for right wrist 
problems during and since service.  The evidence, however, 
does not provide a diagnosis or clearly indicate whether the 
reported right wrist pain has resulted in any functional 
impairment.  An examination is needed to establish 
definitively whether there is a current disability for 
purposes of service connection.

With regard to sleep apnea, the Veteran alleges that his 
reported in-service symptoms were incorrectly identified as 
manifestations of stress.  Records reflect identical symptoms 
of sleepiness and fatigue both during service and after.  
Doctors currently associate these with apnea.  An examination 
is required to obtain an opinion as to whether, in fact, his 
reported in-service symptoms were manifestations of sleep 
apnea.

The issue of service-connection for sleep apnea and the TDIU 
claim referred in the introduction above are inextricably 
intertwined.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA joints 
examination.  The claims folder must be 
reviewed in conjunction with the 
examination.  Any required testing, to 
include neurological evaluation, must be 
conducted.  The examiner should state 
whether any chronic condition of the right 
wrist is diagnosed, and should fully 
describe all functional impairment of the 
right wrist , to include that due to pain, 
weakness, fatigue, or lack of endurance on 
repetitive testing.  The examiner should 
opine as to whether it is at least as 
likely as not that any currently diagnosed 
right wrist disorder or demonstrated 
functional disability is related to the 
documented in-service and post-service 
complaints.

2.  Schedule the Veteran for a VA 
miscellaneous respiratory examination.  
The claims folder must be reviewed in 
conjunction with the examination.  The 
examiner must opine as to whether the 
currently diagnosed obstructive sleep 
apnea was at least as likely as not 
related to the documented in-service 
complaints of sleepiness and fatigue; 
i.e., was sleep apnea first manifested 
during active service?

3.  Review the claims file to ensure that 
all the foregoing development has been 
completed and arrange for any additional 
development indicated.  Then, readjudicate 
the claims on appeal.  If any benefit 
sought remains denied, issue an SSOC and 
provide the Veteran and his representative 
an appropriate period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant unless he is notified. 

4.  A claim for TDIU has been referred in 
the introduction of this decision.  Upon 
completion of the above, adjudication of 
the TDIU claim, prior to returning the 
case to the Board should be accomplished.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


